Citation Nr: 1633898	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ishemic heart disease (IHD).

2.  Entitlement to service connection for carotid artery disease with stroke residuals.


REPRESENTATION

Veteran represented by:	Timothy Shepard, Agent


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970, to include a tour in the Republic of Vietnam with the U.S. Marine Corps.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2012, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO.  A transcript of the hearing has been associated with the claims file.

In June 2014, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

In January 2015, the Board remanded the above-listed issues, as well as the issues of entitlement to service connection for a respiratory condition and a skin condition, for further development.  Thereafter, in a June 2015 rating decision, the AOJ granted entitlement to service connection for a respiratory condition and a skin condition.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issue of a skin condition, so it is no longer before the Board.  

The Board notes that the Veteran did file a timely NOD to the rating assigned for his respiratory disability.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the agency of original jurisdiction (AOJ) has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time. 

Subsequent to the most recent adjudication of this claim in a May 2015 supplemental statement of the case, additional evidence was associated with the record, including updated VA treatment records and VA examination reports.  A review of such evidence shows that it is not pertinent to the issue decided herein.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the AOJ's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).  Although the evidence is pertinent to the issue of entitlement to service connection for carotid artery disease, as that issue is being remanded, the AOJ will have an opportunity to review such newly received evidence in the readjudication of the Veteran's claim.  38 C.F.R. § 20.1304(c) (2014).

The Board also notes that the Veteran was previously represented by Disabled American Veterans.  However, in November 2015, the Veteran executed a new VA Form 21-22a appointing an agent, Timothy Shepard, as his appointed representative.  The Board recognizes this change in representation.

The issue of entitlement to service connection for carotid artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam, so his exposure to herbicides is presumed.

2.  Ischemic heart disease is a disease associated with herbicide exposure; however, a current diagnosis of ischemic heart disease is not shown in the available evidence of record.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for ishemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the present case, VA's duty to notify was satisfied by a letter sent in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, personnel records, private treatment records, VA treatment records, VA examination reports, and the Veteran's lay statements.  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

The record also reflects that the Veteran underwent a VA examination in connection with his claim in May 2015.  The Board finds that the VA examination report is adequate to evaluate the Veteran's claim because the conclusions are based on a clinical evaluation, an interview of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As stated in the Introduction, the claim was remanded in January 2015.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained the Veteran's outstanding VA treatment records, requested that the Veteran send authorization to obtain any outstanding private treatment records, and afforded the Veteran a VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in the remand following the hearing, the undersigned provided the Veteran an opportunity to submit additional evidence in support of his claim and to undergo an examination in order to obtain an etiology opinion.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran contends that he has a heart disorder that he believes is ischemic heart disease that was caused by exposure to herbicides.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease including but not limited to myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and various forms of angina.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 3.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board notes that the Veteran has verified service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Thus, service connection may be granted if he has ischemic heart disease.  See 38 C.F.R. § 3.309(e).

Private treatment records show that in August 2008 the Veteran complained of a two week history of episodes of dizziness and blurred vision.  He denied a history of myocardial infarction or chest pain.  An MRI of the brain showed an acute infarct and a carotid ultrasound showed carotid stenosis.  He was diagnosed with stroke, transient ischemic attacks (TIA), and carotid artery stenosis.  He underwent an endarterectomy in September 2008.  

During the November 2012 DRO hearing, the Veteran testified that he had a heart attack in 2008 that was classified as a stroke.  He indicated that his stroke was caused by blockage of his carotid arteries.  The Veteran testified that he understood ischemic heart disease to be the closure of any of the arteries in the body.  

VA treatment records show that in March 2015, the Veteran reported syncopal episodes with no chest pain or shortness of breath.  The Veteran underwent a cardiology consultation.  He had a normal EKG, but a stress test was suggestive of ischemia.  A cardiac nuclear scan performed to rule out ischemia was within normal limits.  The cardiologist indicated that the Veteran's syncope was likely to be non-cardiac related.  

The Veteran was afforded a VA heart conditions examination in May 2015.  The examiner indicated that "the Veteran has not been diagnosed with any specific heart condition."  The examiner reviewed the March 2015 cardiology consult and noted that "no cardiac condition was found."  Specifically, the examiner indicated that "[h]e was not found to have ischemic heart disease."  The examiner noted that an April 2015 EKG was normal, a February 2015 echocardiogram was normal, a February 2015 Holter monitor was normal, and an April 2015 MPI was normal.  The examiner also indicated that an April 2015 exercise stress was not consistent with ischemic heart disease per the cardiologist's report.  

The Board finds that the evidence of record does not establish that the Veteran has ischemic heart disease.  The aforementioned opinion is highly probative.  It was based upon a review of the Veteran's claims file, pertinent medical records, and an examination, including both history and clinical findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.

The Board acknowledges that the Veteran is competent to report that he has been diagnosed with ischemic heart disease or heart attack because such a report of a contemporaneous diagnosis would be within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, even if competent, the Veteran's lay statements must be weighed against the other evidence of record.  In this case, there is no evidence of record, other than the Veteran's statements, indicating that such a diagnosis has been made.  In fact, the private treatment records from 2008 actually contradict the Veteran's assertions.  They clearly show that the Veteran had transient ischemic attacks associated with atherosclerosis of a peripheral (carotid) artery, which is not included in the medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.  Moreover, subsequent private and VA treatment records are silent for diagnoses of ischemic heart disease or heart attack.  Accordingly, the Veteran's statements are of little probative weight.  

Moreover, to the extent the Veteran is offering a diagnosis of ischemic heart disease, as a lay person without appropriate medical expertise, his own opinion asserting such a diagnosis does not constitute competent evidence supporting his claim, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

The Board finds that the May 2015 VA opinion, indicating that the Veteran does not suffer from ischemic heart disease, combined with the March 2015 VA cardiology consultation, is the most probative evidence of record on the issue.  As such, the competent medical evidence of record is against a finding that the Veteran has ischemic heart disease.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Accordingly, the Board must conclude that the weight of the evidence is against the claim of entitlement to service connection for ischemic heart disease, as the preponderance of the evidence shows he does not have that particular disorder.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for ischemic heart disease is denied. 


REMAND

The Veteran contends that his carotid artery disease with stroke residuals was caused by herbicide exposure in service.  The Board remanded this claim in January 2015 in order to afford the Veteran with VA examinations regarding the etiology of any currently diagnosed heart conditions and any currently diagnosed stroke residuals.  As discussed above, the May 2015 VA heart conditions examiner indicated that the Veteran did not have any current cardiac conditions.  The Veteran was also afforded a VA central nervous systems examination in May 2015.  The examiner indicated that the Veteran had no residuals from his 2008 transient ischemic attacks (TIAs) and opined that the Veteran's TIAs were not etiologically related to service.  The examiner noted several risk factors for the Veteran's TIAs, including hypertension and carotid artery disease.  

The Board finds that an addendum opinion is necessary to determine whether the Veteran's carotid artery disease, itself, is related to service, a question not answered by the May 2015 examiners.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that while this claim was in remand status, the Veteran was granted entitlement to service connection for hypertension in an August 2016 rating decision.  The Board finds that an additional theory of entitlement for the Veteran's carotid artery disease with stroke residuals (i.e., as secondary to service-connected hypertension) is reasonably raised by the record.  In this regard, as noted, the May 2015 examiner indicated that hypertension was a risk factor for stroke.  Similarly, a July 2016 hypertension examiner noted that the Veteran's TIAs and carotid stenosis were pertinent conditions related to the diagnosis of hypertension.    

In light of this evidence, the possibility that one of the Veteran's now service-connected hypertension caused or aggravated his carotid artery disease with stroke residuals must also be addressed.  The AOJ has not had the opportunity to adjudicate service connection for carotid artery disease with stroke residuals on a secondary basis.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As such, a remand is necessary for adjudication of the new theory of entitlement to service connection for carotid artery disease with stroke residuals as secondary to service-connected hypertension.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed carotid artery disease with stroke residuals was at least as likely as not caused by or aggravated by a service-connected hypertension.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for carotid stenosis with stroke residuals on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Thereafter, forward the claims file to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's carotid stenosis with stroke residuals.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed carotid stenosis with stroke residuals, to include TIAs, had its onset in service or is related to any in-service disease, event, or injury, to include herbicide exposure therein.

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's conditions are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's conditions or whether they manifested in an unusual manner. 

The reviewing examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed carotid stenosis with stroke residuals, to include TIAs, is proximately due to or caused by the Veteran's service-connected hypertension.

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's carotid stenosis with stroke residuals, to include TIAs, was aggravated (permanently worsened in severity beyond a natural progression) by service-connected hypertension?

If the examiner determines that the Veteran's carotid stenosis with stroke residuals, to include TIAs, is aggravated by hypertension, the examiner should report the baseline level of severity of the carotid stenosis with stroke residuals, to include TIAs prior to the onset of aggravation.  If some of the increase in severity of carotid stenosis with stroke residuals, to include TIAs is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


